DISMISS and Opinion Filed March 31, 2015.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01574-CV

                     CALIFCO, LLC, Appellant
                               V.
 DONALDSON PROPERTIES LTD. AND DONALDSON EXCHANGE, LLC, Appellees

                         On Appeal from the 192nd Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. DC-12-11972-K

                               MEMORANDUM OPINION
                              Before Justices Myers, Evans, and Brown
                                      Opinion by Justice Myers
       Before the Court is appellant’s motion to dismiss appeal by agreement. Appellant has

informed the Court that the parties have agreed to the dismissal of the appeal with prejudice.

Accordingly, we grant appellant’s motion and dismiss the appeal with prejudice. See TEX. R.

APP. P. 42.1(a)(2)(A).




                                                   / Lana Myers/
                                                   LANA MYERS
141574F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CALIFCO, LLC, Appellant                            On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01574-CV        V.                       Trial Court Cause No. DC-12-11972-K.
                                                   Opinion delivered by Justice Myers.
DONALDSON PROPERTIES LTD. AND                      Justices Evans and Brown, participating.
DONALDSON EXCHANGE, LLC,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

        Subject to any agreement between the parties, it is ORDERED that appellees
DONALDSON PROPERTIES LTD. AND DONALDSON EXCHANGE, LLC recover their
costs of this appeal from appellant CALIFCO, LLC.


Judgment entered this 31st day of March, 2015.




                                             –2–